Opinion
Per Curiam,
The only question involved in this appeal is the construction of a group life insurance policy. The policy provides that “the insurance of any employee shall automatically cease upon the occurrence of any of the following (3) events” — one of which was “the cessation of premium payments on account of such employee’s insurance hereunder”. The last premium was paid for the insured on October 7, 1944, thus insuring her until *419November 30, 1944. No other premium payments were ever made thereafter by or on behalf of the insured. Because of this failure to pay any premium after October 7,1944, the policy by its terms automatically terminated on November 30, 1944.
We have read the policy and carefully considered all of plaintiff’s contentions and believe we cannot profitably add anything to the clear and convincing opinion of Judge Hirt, which correctly decides the case. The appeal is dismissed and the judgment is affirmed on the opinion of the Superior Court which is reported in 165 Pa. Superior Ct. 452, 68 A. 2d 400.
Judgment affirmed.